DETAILED ACTION

Claims 16, 19-20, 26-34 are under consideration.
Claims 21-24 remain withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  16, 19-20 and 26-34 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/094423 (ERICKSON) and United States Patent Application Publication No. 2011/0052755 (FIORENZA). 
Claim 16 is directed to a beverage composition comprising rebaudioside A in an amount ranging from 90.9 to 94.4% wt-%, rebaudioside B in an amount ranging from 0.2 to 0.5 wt-% and rebaudioside D in an amount ranging from 5.4 to 8.6 wt-%, based on a combination of the rebaudiosides wherein the combined amount is present in the beverage in a concentration ranging from 0.01 to 1.0 g/l; and one or more sweet-tasting natural carbohydrates and sweet-tasting sugar alcohols which are present in the beverage in a concentration not above 40 g/l. 

Thus, it would have been obvious to include rebaudioside A in the claimed amount as this amount overlaps that taught by ERICKSON. 
It would have been obvious to include rebaudioside D in amounts almost up to 6% (with lesser amounts of rebaudioside B to compensate for the larger amounts of rebaudioside D) as ERICKSON teaches that total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides.  Thus, it would have been obvious to provide rebaudioside B and rebaudioside D in the amount set forth in claims 1-4, as ERICKSON teaches overlapping amounts. 
ERICKSON does not teach the application rate of sweetener in beverages.
FIORENZA teaches that the sweetener can be added to a soda [0091].
It would have been obvious to add the sweetener of ERICKSON to a soda to enhance the sweetness of the product.
Paragraph [0047] of FIORENZA teaches that additional sweeteners such as fructose can be used. These sweeteners enhance sweetness and mask off-flavors [0047 ]-[0049].
It would have been obvious to add fructose to ERICKSON to enhance sweetness and mask off-flavors.  Accordingly, it would have been obvious to vary the amount of each ingredient to enhance sweetness and mask of-flavors. 
Both references are directed to sweeteners and acknowledge that sweeteners can be useed in combination with other sweeteners to obtain desirable flavor profiles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.
Claim 19 recites that the beverage is a soft drink, a cola-flavored or cola-flavored-type soft drink, or an energy drink. 
Claim 20 recites that the beverage is carbonated. 
FIORENZA teaches that the sweetener can be added to a soda/soft drink [0091]. 
FIORENZA teaches that the sweetener can be added to a carbonated beverage [0091]. 
As to claims 19-20, it would have been obvious to add the sweetening composition of ERICKSON to soda, as FIORENZA teaches that sweeteners that include rebaudiosides are appropriate sweeteners for such products.  



Claim 26 recites that the composition does not contain more rebaudioside C or more rebaudioside E or more rebaudioside F or more stevioside or more dulcoside or more rubusoside or more steviolbioside or more of any other steviol glycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
wherein said composition contains less rebaudioside C or less rebaudioside E or less rebaudioside F or less stevioside or less dulcoside or less rubusoside or less steviolbioside or less of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
 
wherein said composition contains less of at least two compounds selected from the group consisting of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside, steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
wherein said composition does not contain more of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside and steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B, or
wherein said composition contains less of rebaudioside C, rebaudioside E, rebaudioside F, stevioside, dulcoside, rubusoside and steviolbioside and of any other steviolglycoside different from rebaudioside A to F, stevioside, dulcoside, rubusoside and steviolbioside than rebaudioside B.
As to claim 26, the broadest compositions, do not contain additional sweeteners (e.g., see Example 1, lines 5-15).
 

Claim 27  recites that the composition is essentially free of any sweet-tasting natural carbohydrates and/or in that the composition is essentially free of any sweet-tasting sugar alcohols.
As to claim 6, ERICKSON does not teach the addition of sugar alcohols in the broadest embodiments (pg. 19, lines 1-10). 

Claim 28 recites that the sweet-tasting natural monosaccharide is fructose, glucose, mannose, rhamnose, xylose, tagatose, and galactose, or a mixture thereof, or wherein the sweet-tasting natural disaccharide is sucrose, lactose, maltose or a mixture thereof, or wherein the sweet-tasting sugar alcohol is erythritol, glycerol, lactitol, maltitol, mannitol, sorbitol, xylitol, galactitol or a mixture thereof.
ERICKSON is cited for the reasons noted above but silent to adding the sweetener to a soda (claims 16-20) and additional ingredients that can be included in the sweetener composition (see claims 9-15) and soda. 
Paragraph [0047] of FIORENZA teaches that additional sweeteners such as fructose can be used. These sweeteners enhance sweetness and mask off-flavors [0047]-[0049]. 
It would have been obvious to add fructose to ERICKSON to enhance sweetness and mask off-flavors. 

Claim 29 recites comprising at least one thickening agent and/or at least one organic acid, or a salt thereof and/or at least one inorganic acid, or a salt thereof.
Claim 30 recites that the thickening agent is starch, starch-based thickeners, xanthan, pectin, agar agar, carrageenan, alginic acid and locust bean gum or a mixture thereof, and/or wherein the organic acid is citric acid, malic acid, tartaric acid, fumaric acid, gluconic acid, lactic acid, glycolic acid, mandelic acid, oxalic acid, salicylic acid or a mixture thereof, or wherein the inorganic acid is phosphoric acid.
As to claims 30 and 31, FIORENZA teaches that xanthan gum can be adds as a thickener [00265]. This allows one to thickness the viscosity FO the beverage [00251].  
Thus, it would have been obvious to add a thickener such as xanthan gum to thicken the viscosity of the composition to which the sweeter is added. 

Claim 31 recites that the composition comprises one or more flavoring ingredients selected from the group consisting of galangal, cocoa, cinnamon, lemon, lemon juice concentrate, coca leaf, orange, orange oil, corn mint, pine, cardamom, mace, clove, lime, lime oil, nutmeg, nutmeg oil, mustard seeds, mustard seed oil, caramel, rosemary, pepper, honey, ginger, vanilla, licorice, licorice extract, cola nut, and cola nut extract.  
FIORENZA teaches that flavors such as vanilla and cocoa can be added [0191].
It would have been obvious to add vanilla and cocoa to ERICKON to flavor a composition. 

Claim 32 recites that one or more artificial sweeteners selected from the group consisting of aspartame, sucralose, neotame, alitame, glucin, acesulfame potassium, cyclamate, and saccharine.
FIORENZA teaches that aspartame can be added [0061]. 
It would have been obvious to add aspartame to ERICKSON to enhance the sweetness of the product. 

Claim 33 recites that the composition comprises one and more ingredients selected from the group consisting of sodium citrate, glucoronolactone, inositol, and at least one vitamin selected from the group consisting of niacin, pantothenic acid, vitamin B6, vitamin B12, and riboflavin, caustic caramel, caustic sulfite caramel, ammonia caramel, sulfite ammonia caramel, and ascorbic acid. 
FIORENZA teaches that sodium citrate can be added as a buffering agent [00251] and vitamins such as vitamin B6 as a nutritional supplement. The frozen beverage composition can contain a buffering salt, which aids in lowering the freezing point of the beverage composition and to maintain the "slushy" texture. Suitable buffering salts include sodium, potassium, and calcium salts of citric acid or phosphoric acid : sodium citrate, potassium citrate, disodium phosphate, dipotassium phosphate, 
Thus, it would have been obvious to one skilled in the art to add sodium citrate to ERICKSON to provide a frozen drink.  It would have been obvious to add vitamins to ERICKSON to increase the nutritional value of the composition. 

Claim 34 recites that the composition comprises taurine and/or caffeine.
FIORENZA teaches that caffeine can be added [0157]-[0158] as an active ingredient. 
It would have been obvious to add caffeine to ERICKSON to provide an active ingredient.  


Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. 
The applicant argues that there is no teaching in Erickson that would lead a skilled person in the art to the claimed apportionments of Reb A, Reb B and Reb D in a sweetener composition. Although various relative amounts of Reb A material are disclosed in Erickson, it was in the context of purifying and isolating Reb A, while keeping impurities (including but unlimited to Reb B and D) at a minimum. There is no need to account for the specific relative amounts of the impurities. The Examiner seems to assert that because Erickson teaches up to 96% of Reb A, the remainder.  
However, pg. 1 of ERICKSON clearly states that the ingredients can be used in mixtures and combinations:

    PNG
    media_image1.png
    230
    723
    media_image1.png
    Greyscale

Moreover, ERICKSON teaches a sweetener composition at page 19, lines 1-10 that comprises 20 to 96 percent of rebaudioside A. The total amount of both rebaudioside B material and rebaudioside D material in the mixture can vary. In many embodiments, the total amount of Reb B material and D material is up to about 6 weight percent based on the total weight of the glycosides. For examples, the composition may contain 1 to 4% rebaudioside B and 1 to 4% rebaudioside D.  ERICKSON provides the following at page 19:

    PNG
    media_image2.png
    349
    656
    media_image2.png
    Greyscale

The applicant also argues that Erickson does not teach or suggest a beverage having one or more sweet-tasting natural carbohydrates and one or more sweet-tasting sugar alcohols, much less the 
	However, this disregards the teachings of Fiorenza. 
FIORENZA teaches that the sweetener can be added to a soda [0091].
Paragraph [0047] of FIORENZA teaches that additional natural sweeteners such as fructose can be used. These sweeteners enhance sweetness and mask off-flavors [0047 ]-[0049].
It would have been obvious to add fructose to ERICKSON to enhance sweetness and mask off-flavors.
The applicant also argues that Fiorenza is directed to a beverage which contains a sweetener composition comprising a) an extract from the leaves of the Stevia Rebaudiana plant and/or an extract from the leaves of the Rubus suavissimus plant, and b) an extract from the fruit of the Cucurbitaceae family, wherein the ratio of a:b is in the range 50:50 to 95:05, and wherein said sweetener composition can fully replace sugar or artificial sweeteners (see claims 1, 12 and 13).  It is alleged that Fiorenza does not teach the use of rebaudioside A in an amount in the range from 90.9 to 94.4 wt.-%, of rebaudioside B in an amount in the range from 0.2 to 0.5 wt.-%, and of rebaudioside D in an amount in the range from 5.4 to 8.6 wt.-%. Furthermore, Fiorenza does not contain any information about such a beverage which, additionally, has to comprise both one or more sweet-tasting natural carbohydrates and one or more sweet-tasting sugar alcohols. 
However, FIORENZA teaches that the sweetener can be added to a soda [0091].
It would have been obvious to add the sweetener of ERICKSON to a soda to enhance the sweetness of the product.
Paragraph [0047] of FIORENZA teaches that additional sweeteners such as fructose can be used. These sweeteners enhance sweetness and mask off-flavors [0047 ]-[0049].

Moreover, both references are directed to sweeteners and acknowledge that sweeteners can be useed in combination with other sweeteners to obtain desirable flavor profiles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 


Relevant Prior Art Not Cited
US 9,169,285
US 9,609,887
US 9,474,295
US 11,202,463
US 20140171519

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799